                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


CITRIX SYSTEMS, INC.,
                                       C.A. No. 1:18-cv-00588-LPS
                        Plaintiff,

        v.

                                       Public Version
WORKSPOT, INC.

                        Defendant.


                   DECLARATION OF DAVID MCSWEENEY
I, David McSweeney, declare as follows:
       1.        I am a Vice President in the Digital Forensics and Incident Response
(“DFIR”) practice group in the Boston, Massachusetts office of Stroz Friedberg, LLC, an
Aon company (“Stroz Friedberg”). I have been employed full-time at Stroz Friedberg since
September, 2017. As part of my duties, I oversee and participate in technical investigations,
data preservations, and digital forensic examinations involving criminal and civil matters.
       2.        I joined Stroz Friedberg following a twenty-four year career with the
Massachusetts State Police, most recently assigned as the Executive Officer in the agency’s
Cyber Crimes Unit. During my career in law enforcement, I spent twenty years primarily
focused in the areas of cyber investigations, digital forensics, and technical incident
management. I was a founding member of the Commonwealth’s first statewide cybercrimes
unit at the Massachusetts Attorney General’s Office. I also spent fourteen years assigned to the
Norfolk County District Attorney’s Office where I founded the digital forensics section and
was responsible for directing all personnel and operations for cases involving complex
technical investigations, the search and seizure of digital evidence, and digital forensics
analysis.
       3.        I have conducted and managed hundreds of forensic examinations and
investigations involving computers, networks, storage media, and mobile devices. I have
provided expert testimony related to the digital forensic process and findings.
       4.        I am a Certified Information Systems Security Professional (CISSP) with
the ISC2, a GIAC Certified Forensics Analyst (GCFA), and an Encase Certified Examiner
(EnCE).
       5.        Additionally, during my career, and through my training and experience, I
have participated in dozens of cases involving the investigation of individuals who attempt to
use free web-based communication services to conceal their online identity while in the
commission of a crime. Generally, these crimes include threats, intimidation, extortion,
stalking, harassment, and swatting.
       6.        Stroz Friedberg was retained by Skadden, Arps, Slate, Meagher & Flom
LLP (“Skadden”), on behalf of its client Citrix, in an investigation related to Citrix, Inc. v.

                                                                                                  1
       Workspot, Case 1:18-cv-00588-UNA, USDC – DDE, on October 21, 2018. Stroz Friedberg
       was asked to investigate an incident in which an outside actor sent a series of emails and
       online communications in an apparent attempt to extort money from and intimidate Citrix’s
       CEO, David Henshall.
                 7.          Stroz had the opportunity to collect emails with expanded header data, as
       well as selected log data from Citrix. Expanded header information provides additional
       details regarding an emails path through email networks from sender to recipient. During a
       review of the emails, Stroz noted that six (6) of the emails originated from the IP address
       98.207.108.220, two (2) originated from the IP address 104.46.110.21, and one (1) email
       originated from the IP address 146.185.157.230.
                 8.          On October 22, 2018, Stroz Friedberg joined a GoToMeeting video call
       with Mike Fernandez, a cyber security engineer at Citrix, to observe the collection of three
       Citrix executive’s PST email files, David Henshall, PJ Hough, and Juan Rivera. These PSTs
       were collected to investigate evidence of a reported “leaked email” on Pastebin.com. The
       collection procedures, which are consistent with generally accepted industry standards, were
       as follows for all three (3) PST files.1
                 9.          The first three (3) emails received were delivered to their targeted recipients.
       The recipients forwarded the email (as attachments) to the Citrix Cyber Security Operations
       team. Emails 4-8 were intercepted and quarantined                                                  and not
       delivered to the recipient’s mailboxes. The ninth (9) email was delivered to the targeted
       recipient. Emails 10 and 11 were intercepted and quarantined, and not delivered to the
       recipients’ mailboxes. For all the emails intercepted and quarantined Citrix Cyber Security
       Operations was also notified via an email notice containing the caught email as an
       attachment. During our GoToMeeting session, the emails in question were stored in a folder
       entitled “Guerrilla and Proton Mail” in Fernandez’s mailbox. Stroz notes that the eleventh
       email was sent to support@citrix.com and was later observed and collected in the same
       manner. We note that there was a twelfth overall email that was sent from a Proton Mail
       account (the third from a Proton email address), but was identified
                                                                                        The email was identified in


1   We observed and documented the PST collections, but Citrix has maintained custody of the PST files.

                                                                                                                      2
                  Stroz Friedberg observed the method in which the eleven (11) emails sent by the
     actor(s), and received by recipients in the Citrix email domain, were collected. The Citrix
     cyber security team site has uploaded copies of all eleven (11) emails and expanded header
     information to Stroz Friedberg’s secure FTP.
               10.         When an information security team in a company detects suspicious activity
     in its computing environment and commences an investigation, it is standard procedure and a
     good security practice to review various types of network logs related to the suspicious
     activity, especially when an investigation has identified a specific IP address related to the
     activity. Here, we were informed that Citrix’s internal cyber security team searched various
     logs, including ShareFile logs, for the IP addresses associated with the suspicious anonymous
     emails. Stroz Friedberg requested that we observe searches of the ShareFile Information
     Internet Services (IIS)2 for the two IP Addresses identified as the sources for the suspicious
     emails related to this event. While observing a GoToMeeting session with Michael
     Fernandez, Stroz observed a search across all ShareFile Information Internet Services (IIS)
     logs for the two IP addresses in scope of the investigation. After reviewing the results of
     these queries, Stroz Friedberg can confirm that the queries resulted in 949 events between
     1/1/2018 and 10/23/2018 for IP address “98.207.108.220”. In this context, an event is defined
     as any network action associated with a particular IP address, logged as a result of that IP
     addresses’ interaction with a particular ShareFile account. A search of the IIS logs does not
     have the ability to show user access to any particular files, does not reveal file names of
     ShareFile users, and no content of ShareFile user documents was accessed by this search.
     Further analysis of these results revealed that the IP address “98.207.108.220” accessed three
     (3) customer ShareFile accounts:
          1. gibsondunn.sharefile.com

2Internet Information Services (IIS) is a web server developed by Microsoft. IIS has the ability to host websites, web
applications, and provide other miscellaneous services.

                                                                                                                         3
             a. 2018-09-08 20:59:03 (EDT) thru 2018-09-09 20:27:17 (EDT) (263 events)
   2. potteranderson.sharefile.com
             a. 2018-09-30 15:10:52 (EDT) thru 2018-10-01T00:14:01 (EDT) (44 events)
   3. mslca.sharefile.com
             a. 2018-10-10 14:22:10 (EDT) thru 2018-10-12 14:17:53 (EDT) (577 events)
       The remaining 65 events are events related to general ShareFile access, or publically
available information on the Citrix website. This activity occurs between 2018-07-18
01:38:07 -0400 and 2018-07-18 01:38:12 -0400. Additional review of ShareFile IIS logs also
revealed the actor’s IP address “98.207.108.220” downloaded a publicly available PDF
named “Citrix Cloud - XA and XD Service Poster” on July 18, 2018. The actor arrived to
this download from a link within an article published on a Citrix Blog site called “Ask the
Architect” (https://virtualfeller.com).
       11.        Below are the dates and times (in UTC) when the actor at 98.207.108.220
 accessed ShareFile. The information also includes the User-Agent, Operating System, and
 Browser used for the connections.
      citrix.sharefile.com
      7/18/2018 - 5:37 UTC
      •         User-Agent: Mozilla/5.0 (Macintosh; Intel Mac OS X 10_13_2)
 AppleWebKit/537.36 (KHTML, like Gecko) Chrome/67.0.3396.99 Safari/537.36
      •         Operating System: macOS X Version 10.13.2 running on an Intel CPU
      •         Browser: Chrome 67.0.3396.99

      gibsondunn.sharefile.com
      9/9/2018 - 0:59 UTC
      9/9/2018 - 23:38 UTC
      9/10/2018 - 0:21 UTC
      •        User-Agent: Mozilla/5.0 (Macintosh; Intel Mac OS X 10_13_2)
 AppleWebKit/537.36 (KHTML, like Gecko) Chrome/69.0.3497.81 Safari/537.36
      •        Operating System: macOS X Version 10.13.2 running on an Intel CPU
      •        Browser: Chrome 69.0.3497.81

      potteranderson.sharefile.com
      9/30/2018 - 19:10 UTC
      10/1/2018 - 4:13 UTC
      •        User-Agent: Mozilla/5.0 (iPhone; CPU iPhone OS 11_4_1 like Mac OS X)
 AppleWebKit/605.1.15 (KHTML, like Gecko) Version/11.0 Mobile/15E148 Safari/604.1
      •        Operating System: iPhone OS Version 11.4.1
      •        Browser: Mobile Safari 11.0

                                                                                               4
          mslca.sharefile.com
          10/10/2018 - 18:22:10 UTC
          •       User-Agent: Outlook-iOS/696.1102041.prod.iphone (2.99.0)
          •       Operating System: iPhone
          •       Browser: Microsoft Outlook App

         10/10/2018 - 18:22:51 UTC
         10/10/2018 - 18:53:24 UTC
         •       User-Agent: Mozilla/5.0 (iPhone; CPU iPhone OS 12_0 like Mac OS X)
    AppleWebKit/605.1.15 (KHTML, like Gecko) Version/12.0 Mobile/15E148 Safari/604.1
         •       Operating System: iPhone OS Version 12.0
         •       Browser: Mobile Safari 12.0

         10/11/2018 - 18:29:44 UTC
         10/12/2018 - 18:17:39 UTC
         •       User-Agent: Mozilla/5.0 (Macintosh; Intel Mac OS X 10_13_6)
    AppleWebKit/605.1.15 (KHTML, like Gecko) Version/11.1.2 Safari/605.1.15
         •       Operating System: macOS X Version 10.13.6 running on an Intel CPU
         •       Browser: Safari 11.1.2

          12.       While the ShareFile IIS logs reveal access to the customer accounts, the
   ShareFile IIS logs we reviewed did not provide insight as to what files were accessed or
   downloaded, if any, during each session. As a result, neither Stroz Friedberg nor Citrix can
   attest to the filenames or content accessed during this activity, but the ShareFile IIS logs do
   reveal that the actor from the IP address 98.207.108.220 did login to the ShareFile customer
   accounts for Gibson Dunn and mslca.sharefile.com. The ShareFile IIS logs do not reveal the
   login account name used for these events. This information would reside within the
   customer’s logging data, not accessible by the Cyber Security Operations team.
          13.       On October 23 and 26, 2018, Stroz Friedberg joined a GoToMeeting with
   Mike Fernandez, a cyber security engineer at Citrix, to observe and document the Citrix
   cyber security team’s methodology, which was consistent with generally accepted industry
   standards, for the collection of the eleven (11) emails in question.
          14.       The following is a summary of the emails.
October 9, 2018 at 11:07pm (EDT) Email
      On October 9, 2018 at 11:07pm, an email [Figure 1] was sent to Citrix CEO, David
      Henshall with the subject “Emails leaked to take revenge.” The email header identified
      the email sender as fab9c0+2cmtfrp8rsv4@guerrillamail.com. Guerrilla Mail is a free

                                                                                                     5
email service that provides a user with an anonymous email from which to compose and
send an email communication. However, Guerrilla Mail, unlike some similar services,
does not obfuscate a user’s IP address when the user sends an email through the Guerrilla
Mail service. Instead, the user’s IP address is revealed in the expanded email header of
the received email in the form of the “X-Originating-IP” address. In this email, the sender
makes harassing and threatening statements to Henshall, writing,
       “What will happen to your career if your emails are leaked? Emails to dheeraj at
Nutanix? Emails to brad at Microsoft? Emails to templeton to discuss internal
issues? You will get a thanksgiving present this year!”
       The expanded header of the email reveals the X-Originating-IP address of
98.207.108.220.
       Date: Wed, 10 Oct 2018 03:07:09 +0000
       To:
       From: <fab9c0+2cmtfrp8rsv4@guerrillamail.com>
       Subject: Emails leaked to take revenge
       X-Originating-IP: [98.207.108.220]




Figure 1: 10/9/2018 Email to David Henshall




                                                                                           6
October 10, 2018 at 11:00am (EDT) Email
       On October 10, 2018 at 11:00am, an email [Figure 2] was sent to Henshall with the
       subject “Patent trolls.” The email header identified the email sender as
       famtkf+5g76ils4mzc0mqeswqhvqk@guerrillamail.com. In this email, the sender states,
               “DH: your career will end in 2 months! Your emails are out in the dark web. It’s
       coming out as a thanksgiving gift!”
       This email includes a link to an article regarding Microsoft’s decision to “open source”
its “patent portfolio.” The expanded header of the email reveals the X-Originating-IP address of
98.207.108.220.
               Date: Wed, 10 Oct 2018 15:00:28 +0000
               To:
               From: <famtkf+5g76ils4mzc0mqeswqhvqk@guerrillamail.com>
               Subject: Patent trolls
               X-Originating-IP: [98.207.108.220]




       Figure 2: 10/10/2018 11:00 am Email to David Henshall




October 10, 2018 at 11:05am (EDT) Email
       On October 10, 2018 at 11:05am, an email [Figure 3] was sent to Citrix Senior Vice
       President of Engineering, Juan Rivera with the subject “Emails leaked.” The email
       header identified the email sender as
       famtkf+5g76ils4mzc0mqeswqhvqk@guerrillamail.com. In this email, the sender writes,
               “Citrix email thread discussing legal patent cases have been leaked.”
                                                                                                   7
       The expanded header of the email reveals the X-Originating-IP address of
98.207.108.220.
      Date: Wed, 10 Oct 2018 15:05:10 +0000
             To
             From: <famtkf+5g76ils4mzc0mqeswqhvqk@guerrillamail.com>
             Subject: Emails leaked
             X-Originating-IP: [98.207.108.220]




      Figure 3: 10/10/2018 Email to Juan Rivera




October 10, 2018 at 1:56pm (EDT) Email
      On October 10, 2018 at 1:56pm, an email [Figure 4] was sent to Henshall with the subject
      “email leaks.” The email header identified the email sender as
      fann98+3gku7y2c5g23507f8w@guerrillamail.com. In this email, the sender writes,
             “Looks like some email conversations discussing Frame and Workspot got
      leaked. We are hearing rumors that brianmadden.com is planning to publish those in the
      next month. VMware is helping push it.”
      The expanded header of the email reveals the X-Originating-IP address of
98.207.108.220.
             Date: Wed, 10 Oct 2018 17:56:04 +0000
             To:
             From: <fann98+3gku7y2c5g23507f8w@guerrillamail.com>
             Subject: email leaks
             X-Originating-IP: [98.207.108.220]



                                                                                            8
      Figure 4: 10/10/2018 1:56 pm Email to David Henshall




October 10, 2018 at 8:23pm (EDT) Email
      On October 10, 2018 at 8:23pm, an email [Figure 5] was sent to Henshall with the subject
      “Sorry.” The email header identified the email sender as
      fatl1m+3doeneefgoww@guerrillamail.com. In this email, the sender writes,
             “Our emails have leaked.”
      The expanded header of the email reveals the X-Originating-IP address of
98.207.108.220.
                   Date: Thu, 11 Oct 2018 00:23:19 +0000
             To:
             From: <fatl1m+3doeneefgoww@guerrillamail.com>
             Subject: Sorry
             X-Originating-IP: [98.207.108.220]




      Figure 5: 10/10/2018 8:23 pm Email to David Henshall

                                                                                            9
October 10, 2018 at 8:58pm (EDT) Tweet
      On October 10, 2018 at 8:58pm, @puneetchawla tweets, [Figure 6]
          “The art of patent trolling! Who Is the bigger troll!” in connection with a tweet from
   a third-party who had written, “Citrix’s ShareFile targeted by patent suit.” We navigated to
   the Twitter page for @puneetchawla and observed that the page is locked and the “Account’s
   Tweets Are Protected”, so that confirmed Twitter connections of the account can access
   tweets. As a result of conversations with Mike Fernandez, we learned that the
   @puneetchawla twitter account was publically accessible to anyone until on or about
   October 15, 2018.




      Figure 6: Tweet and Twitter Page



                                                                                              10
October 11, 2018 at 2:48am (EDT) LayOff.com Post

      On October 11, 2018 at 2:48am, an individual posted a statement [Figure 7] to a website
      called TheLayoff.com stating,
             “Rumor is that David Henshall’s emails have been leaked. They are going to
      cause serious stock issues in the next 4 weeks.”




      Figure 7: Layoff.com Post




      Figure 8: Layoff.com Post




                                                                                            11
       A post to layoff.com also contained a link




The date on the alleged email in Pastebin screenshot is January 11, 2018. Stroz Friedberg
observed keyword searches across the collected PST files for each of the three (3) user accounts
(David Henshall, PJ Hough, and Juan Rivera).The keyword searches were conducted for each
PST file as follows:
   •   PSTs imported and indexed with Outlook client.
   •   Searched all three PSTs using keywords from the Pastebin.com sample.
   •   Keywords searched included:




Indexed searches were unable to locate the email depicted in the Pastebin post, in any form or
context.




                                                                                                 12
October 11, 2018 at 3:04am (EDT) Email
      On October 11, 2018 at 3:04am, an email [Figure 9] was sent to Rivera with the subject
      “Cloud innovation.” The email header identified the email sender as fb02ji
      +2py3gfitiw@guerrillamail.com. In this email, the sender writes,
             “Do you track where you are getting new ideas from? Looks like you are copying
      everything these days. DaaS is also an original idea? You can work with legal but at the
      end you will have your face buried in shyt!”
      The expanded header of the email reveals the X-Originating-IP address of
98.207.108.220.
             Date: Thu, 11 Oct 2018 07:04:09 +0000
             To:
             From: <fb02ji+2py3gfitiw@guerrillamail.com>
             Subject: Cloud innovation
             X-Originating-IP: [98.207.108.220]


                                                                                               13
       Figure 9: 10/11/2018 3:04 am Email to Juan Rivera




October 11, 2018 at 3:37(EDT) pm Email
       On October 11, 2018 at 3:37pm, an email [Figure 10] was sent to Henshall with the
       subject “Emails Leaked.” In this email, the sender writes,
              “You are done as the CEO. Look at this sample email!”
       The email to Henshall includes a link to the screenshot of the email from Henshall to
Hough on Pastebin.com. The expanded header of the email reveals the X-Originating-IP address
of 104.46.110.21.
              Date: Thu, 11 Oct 2018 19:36:47 +0000
              To:
              From: <fbc7af+rb2f4d097u7vxv@guerrillamail.com>
              Subject: Emails leaked
              X-Originating-IP: [104.46.110.21]




       Figure 10: 10/11/2018 3:37 pm Email to David Henshall



                                                                                               14
October 11, 2018 at 3:39 (EDT) pm Email
       On October 11, 2018 at 3:39pm, an email [Figure 11] was sent to Rivera with the subject
       “Check this email.”     The email header identified the email sender as fbc7af
       +rb2f4d097u7vxv@guerrillamail.com. In this email, the sender writes,
              “Ethical?” [Includes Pastebin link: https://pastebin.com/embed js/TjvvNcZ8]
       The email to Rivera includes a link to the screenshot of an email purported to be from
Henshall to Hough on Pastebin.com. The expanded header of the email reveals the X-
Originating-IP address of 104.46.110.21.
              Date: Thu, 11 Oct 2018 19:38:34 +0000
              To:
              From: <fbc7af+rb2f4d097u7vxv@guerrillamail.com>
              Subject: Check this email
              X-Originating-IP: [104.46.110.21]




       Figure 11: 10/11/2018 3:39 pm Email to Juan Rivera




October 16, 2018 at 11:40pm (EDT) Email
       On October 16, 2018 at 11:40pm, an email [Figure 12] was sent to Henshall with the
       subject “Emails leaked - you need to transfer bitcoin.” The email header identified the
       email sender as citrixbitcoin@protonmail.com. In this email, the sender writes,
              “Transfer needs to happen before Oct30. Wallet address next week. Keywords:
       layoffs patent litigation Elliott cloud Google AWS Cisco Microsoft”



                                                                                                 15
       A review of email headers reveals no “X-Originating-IP” header
                                                   reveals David Henshall as the only recipient.
It was following this email that Cyber Security Operations created an Incoming Content Filter to
quarantine and notify on emails targeting David Henshall or Juan Rivera and arriving from
@protonmail.com or @pm.me sending domains.
              Date: Wed, 17 Oct 2018 03:40:08 +0000
              DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed; d=protonmail.com;
                    s=default; t=1539747614;
                    bh=pq6rJ4zX5sRJ+YqLUuXTZ+cu0I54+Rg5Ai9mVglf9VU=;
                    h=Date:To:From:Reply-To:Subject:Feedback-ID:From;
                    b=oUqFI/mt76gSzZtWR27+1DqY1Z5tmtd5z2da9i94SZn4zmn7jrtJZErMy7
       BNE+JYC5i67CxITLrdz6GT7Bfnfxrgqkappdmt+/kwhc17MKeZV18hCDy8YgBa9Gv2
       EKf2XhXAz+Oz4e3+6eh22OhukMTM14b0PDaZiVDl5SllFBw=
              To:
              From: citrixbitcoin <citrixbitcoin@protonmail.com>
              Reply-To: citrixbitcoin <citrixbitcoin@protonmail.com>
              Subject: Emails leaked - you need to transfer bitcoin




       Figure 12: 10/16/2018 11:40 pm Email to David Henshall
                                                                                               16
October 20, 2018 at 1:59pm (EDT) Email
      On October 20, 2018 at 1:59pm, an email [Figure 13] was sent to Henshall with the
      subject “Why did you fire employees?” The email header identified the email sender as
      roger4988 <roger4988@protonmail.com>. In this email, the sender writes,
             “Did you get sleepless nights Now you know what it feels like when you fire
      people I have no emails. No leaks. The email I sent is not real. I made it up to mess with
      you. Just want execs at Citrix responsible for firing my friends to understand the pain.
      A review of email headers reveals no X-Originating-IP address.
             Date: Sat, 20 Oct 2018 17:59:12 +0000
             DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed; d=protonmail.com;
                   s=default; t=1540058357;
                   bh=Lf0XF8NQCu7xhIgPf2WiZYpN1duqIdwBBxHRcgoCDGc=;
                   h=Date:To:From:Reply-To:Subject:Feedback-ID:From;
                   b=VeYPOuniKBRFUIl1XKQytvNhw5meHJvhMPADmiuUfY+8hNFMDO
      pHxPhmIG3eDYqH8bz1z+6jTBX9hwDq7TQwzZMjCCnrSGxsiJGiEGEDvjF+yBgq3X
      pJWDM7cnhg7F0JI/J
                    zMznnab+BVTZNQCbLp0GA+xztkHFNL9FJdlmhsfQ=
             To:
             From: roger4988 <roger4988@protonmail.com>
             Reply-To: roger4988 <roger4988@protonmail.com>
             Subject: Why did you fire employees?




      Figure 13: 10/20/2018 1:59 pm Email to David Henshall

                                                                                                 17
October 23, 2018 at 2:30pm (EDT) Email
         On October 23, 2018 at 2:30pm, an email [Figure 14] was sent to support@citrix.com
         with the subject “Why did you fire so many people?” The email header identified the
         email sender as fhkthe+2f43c4v7sez4@guerrillamail.com In this email, the sender
         writes, “to move your stock”. The expanded header of the email reveals the X-
         Originating-IP address of 146.185.157.230.
                    Date: Tue, 23 Oct 2018 18:30:42 +0000
                    To: "support @ citrix.com" <support @ citrix.com>
                    From: <fhkthe+2f43c4v7sez4 @ guerrillamail.com>
                    Subject: Why did you fire so many people?
                    X-Originating-IP: [146.185.157.230]




         Figure 14: 10/23/2018 2:31 pm Email


              15.         On October 22, 2018 we performed a WHOIS Lookup3 and a GeoIP Lookup4
      of the IP address 98.207.108.220 which revealed it belonged to the following provider and
      was located in the following area:
                  WHOIS Lookup results:
                      Source: whois.arin.net

3A Whois Lookup is a query and response protocol that is widely used for querying databases that store the registered users or
assignees of an Internet resource, such as a domain name, an IP address block or an autonomous system, but is also used for a
wider range of other information.

4
  A GeoIP Lookup is a query of IP-based Geolocation mapping of an IP address or MAC address to the real-world geographic
location of an Internet-connected computing or a mobile device. Geolocation involves mapping the IP address to a country,
region (city), latitude/longitude, ISP, and domain name among other useful things.


                                                                                                                                 18
             IP address: 98.207.108.220
             Name: BAYAREA-CPE-24
             Handle: NET-98-207-0-0-1
             Registration Date: 8/28/07
             Range: 98.207.0.0-98.207.255.255
             Customer: Comcast Cable Communications, Inc.
             Customer Handle: C01716727
             address: 1800 Bishops Gate Blvd
             City: Mt Laurel
             State/Province: NJ
             Postal Code: 08054
             Country: United States
       GeoIP Lookup Results:
             Continent: North America
             Country: United States
             Country Code: US
             Country CF: 99
             Region: Southwest
             State: California
             State Code: Ca
             State CF: 82
             DMA: 807
             MSA: 41860
             City: Fremont
             Postal Code: 94536
             Timezone: GMT-08:00
             Area Code: 510
             City CF: 66
             Latitude: 37.56699
             Longitude: -121.98266
       16. On October 22, 2018 we performed a GeoIP Lookup of the IP address 104.46.110.21
which revealed it belonged to the following provider and was located in the following area:
       WHOIS Lookup results:
             Source: whois.arin.net
             IP address: 104.46.110.21
             Name: MSFT
             Handle: NET-104-40-0-0-1
             Registration Date: 5/7/14
             Range: 104.40.0.0-104.47.255.255
             Org: Microsoft Corporation
             Org Handle: MSFT
             address: One Microsoft Way
             City: Redmond
             State/Province: WA

                                                                                         19
               Postal Code: 98052
               Country: United States
           GeoIP Lookup Results:
                Continent: North America
                Country: United States
                Country Code: US
                Country CF: 99
                Region: Mid Atlantic
                State: Virginia
                State Code: Va
                State CF: 97
                DMA: 560
                MSA:
                City: Boydton
                Postal Code: 23917
                Timezone: GMT-05:00
                Area Code: 804
                City CF: 95
                Latitude: 36.64047
                Longitude: -78.26995
        17. On October 24, 2018, we performed a WHOIS Lookup and a GeoIP Lookup of the
IP address 146.185.157.230 which revealed it belonged to the following provider and was located
in the following area:
        WHOIS Lookup results:
                 inetnum: 146.185.152.0 - 146.185.159.255
                 netname: DIGITALOCEAN-AMS-3
                 descr: Digital Ocean, Inc.
                 country: NL
                 admin-c: PT7353-RIPE
                 tech-c: PT7353-RIPE
                 status: ASSIGNED PA
                 mnt-by: digitalocean
                 mnt-lower: digitalocean
                 mnt-routes: digitalocean
                 created: 2013-09-17T17:11:53Z
                 last-modified: 2015-11-20T14:45:18Z
                 source: RIPE
      GeoIP Lookup Results:
                Continent: Europe
                Country: Netherlands
                Country Code: NL
                Country CF: 86
                Region:
                State: Noord-holland

                                                                                             20
                 State Code:
                 State CF: 85
                 DMA:
                 MSA:
                 City: Amsterdam
                 Postal Code: 1101
                 Timezone: Greenwich Mean Time
                 Area Code:
                 City CF: 85
                 Latitude: 52.30905
                 Longitude: 4.94019
      18.      On October 24, 2018, we navigated to the online business database operated
by the California Secretary of State’s Office. [Figure 15] Once there, we searched for the
corporation name “Workspot”. The results revealed an “active” corporation with entity
number “C3488029” and a date of registration of “7/10/12”




      Figure 15: CA Secretary of State Online Database


                                                                                             21
      19.      Additionally, the search results revealed the company filed a Statement of
Information (“SI”) document [Figure 16] on “05/15/2018”. The search results also listed
Workspot’s corporate officers, in which it names the Secretary as Puneet Chawla with a
corresponding address of                                              We note that Fremont,
CA is the area to which the Comcast IP address 98.207.108.220 is geolocated.




      Figure 16: CA Secretary of State Statement of Information


      20.      In the email event chain more particularly described above, Guerrilla Mail
emails 1 through 6 reveal the sender’s X-Originating-IP address as 98.207.108.220 which
resolves back to Comcast Communications. The IP address is unique to a specific
subscriber’s account at any given time while using the Internet. Therefore, with proper legal
service, the internet service provider (Comcast) can possibly identify which of its customer
accounts to which the IP address is assigned at a given date and time (with corresponding

                                                                                            22
time zone). The same methodology holds true for Microsoft and the IP address used to send
Guerrilla Mail emails 7 through 8.
       21.       Stroz Friedberg had the opportunity to test the Guerilla Mail email service.
Stroz accessed the Guerrilla Mail website while connected to a standard Linksys Wireless
Router located in the Stroz Friedberg Boston Office. The Stroz router has service provided
by Comcast Communications with an IP address that resolves back to Boston, MA when
queried in a WHOIS lookup.




       22.       At Stroz Friedberg’s request, Michael Fernandez set up a ShareFile share
containing two (2) pdf documents and provided the link to Stroz Friedberg. Stroz Friedberg
accessed the ShareFile link while connected to the same standard Linksys Wireless Router
located in the Stroz Friedberg Boston Office. Stroz performed the following three (3) actions,
once connected to ShareFile:
             •   Viewed one (1) of the pdf documents (but did not download).
             •   Downloaded one (1) of the pdf documents.
             •   Downloaded two (2) of the pdf documents, known as a bulk download.
       Minutes later, Stroz then connected with Fernandez in a GoToMeeting session. Stroz
observed Fernandez navigate to the ShareFile logs. The logs showed access to the ShareFile
from the IP address of the same aforementioned Stroz Linksys Wireless Router, but not the
filenames of the pdf documents viewed and downloaded.
        23.      A virtual private network, or VPN, is essentially an encrypted point-to-point


                                                                                             23
connection between the user's device and the VPN server. Typically, when using a VPN
connection, the user's IP address during internet activity will appear to originate from the
VPN server regardless of the user's location. There are two examples of VPNs that typically
apply when using the technology. The first example is a corporate VPN where an employee
logs into a VPN setup by their employer for the purpose of encrypting and securing their
business activities. In this instance, a lookup of the exit IP address (the public-facing IP
address seen while using the Internet) would resolve back to either the corporation or a VPN
business service provider. The second example is a commercially available VPN service,
such as AirVPN or IPVanish, often used by an individual user to obfuscate the user’s IP
address. In this example the exit IP address would be the IP address belonging to the VPN
service provider, not the user’s Internet Service Provider, such as Comcast.

           24.    Another example of a method to obfuscate an IP address is The Onion
 Router (“Tor”). When using Tor a user’s IP would not be consistent each time. The
 methodology behind Tor is that when a user connects to the Internet while using Tor, the
 software randomly bounces the transmission though a number of “volunteer-operated
 servers”. In doing so users obfuscate their IP addresses, which are revealed as the IP
 addresses of the exit node, or the final server it hits before connecting to the Internet. In
 looking at a user who sends an email through Tor, we would see the Tor exit node, or the
 last server the communication passed through before arriving at the recipient’s mail
 server. Tor randomly assigns a user an IP address each time. Based on my training and
 experience, my familiarity with Tor, and the fact that the IP address 98.207.108.220
 remains consistent in several emails and ShareFile connections on various dates and times
 instead of randomly assigned, I do not believe the IP address 98.207.108.220 discussed
 above was a Tor exit node during the time period of interest.
        24.    On November 2, 2018, the client received a response to a subpoena request
sent to Microsoft. The response revealed that the Microsoft IP address of 104.46.110.21 from
which the October 11, 2018 3:37pm [Figure 10] email sent to David Henshall and the
October 11, 2018 3:39pm [Figure 11] sent to Juan Rivera email originated, both containing a
hyperlink to the aforementioned Pastebin website, was assigned to the Microsoft registered
user with the Admin email addresses of                                                           on
the dates and times the two (2) emails were sent. The account was created on 01/21/2015 and

                                                                                                 24
   last changed on 10/10/2018. Stroz Friedberg notes that the content of the email header posted
   in Pastebin (which oddly does not contain a “To:” field), allegedly sent from David Henshall
   on January 11, 2018 at 3:37pm, has a date and time exactly 9 months, to the minute, before
   the email received by Henshall from IP address 104.46.110.21 containing the hyperlink to the
   Pastebin site containing that alleged email. The following is the subscriber information
   details returned from Microsoft for the IP address




       I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct to the best of my knowledge and belief.

       Executed this 6th day of November 2018, in Boston, MA

                                             By:




                                             David McSweeney
                                             Stroz Friedberg, LLC




                                                                                                25
                                CERTIFICATE OF SERVICE

        I, Denise S. Kraft, hereby certify that on this 6th day of November 2018, I caused a true

and correct copy of the foregoing [FILED UNDER SEAL] Declaration of David McSweeney

to be electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification to the following attorneys of record, and is available for viewing and downloading.


      David E. Moore                                   Y. Ernest Hsin
      Stephanie E. O’Byrne                             GIBSON DUNN & CRUTCHER LLP
      Bindu A. Palapura                                555 Mission Street, Suite 3000
      POTTER ANDERSON & CORROON LLP                    San Francisco, CA 94105-0921
      1313 N. Market Street                            ehsin@gibsondunn.com
      Wilmington, DE 19801
      dmoore@potteranderson.com                        Brian K. Andrea
      sobyrne@potteranderson.com                       Brian M. Buroker
      bpalapura@potteranderson.com                     GIBSON DUNN & CRUTCHER LLP
                                                       1050 Connecticut Avenue, N.W.
      H. Mark Lyon                                     Washington, DC 20036-5306
      GIBSON DUNN & CRUTCHER LLP                       bandrea@gibsondunn.com
      1881 Page Mill Road                              bburoker@gibsondunn.com
      Palo Alto, CA 94304-1211
      MLyon@gibsondunn.com

      Aaron B. Frumkin
      Jennifer Rho
      GIBSON DUNN & CRUTCHER LLP
      333 South Grand Avenue
      Los Angeles, CA 90071
      afrumkin@gibsondunn.com
      jrho@gibsondunn.com



                                                     /s/ Denise S. Kraft
                                                     Denise S. Kraft (DE Bar No. 2778)




EAST\162328703.1
